*643MEMORANDUM **
Balvendar Singh, a native and citizen of India, petitions for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“IJ”) denial of his application for asylum, withholding of removal, and voluntary departure.
Singh’s only contentions in his petition for review relate to new evidence which he failed to present to the IJ or BIA. We lack jurisdiction to review any of Singh’s contentions because he failed to exhaust administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.2004).
Singh waived all contentions pertaining to the denial of asylum, withholding of removal, or voluntary departure by failing to raise them in his petition for review. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996) (“Issues raised in a brief that are not supported by argument are deemed abandoned.”).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.